Case 1:17-cr-00043-JPH-TAB Document 65 Filed 08/10/21 Page 1 of 2 PageID #: 222




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )    No. 1:17-cr-00043-JPH-TAB
                                           )
RYAN A. IVY,                               ) -01
                                           )
                         Defendant.        )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Mark J. Dinsmore's Report and Recommendation

and all findings therein, dkt. [63]. The Court now ORDERS that Ryan Ivy's

supervised release is therefore REVOKED, dkt. [56], and Mr. Ivy is sentenced

to the custody of the Attorney General or his designee for imprisonment of

21 months with no supervised release to follow. The Court recommends

placement at the Federal Correctional Complex at Marion, Illinois.

SO ORDERED.

Date: 8/10/2021




                                       1
Case 1:17-cr-00043-JPH-TAB Document 65 Filed 08/10/21 Page 2 of 2 PageID #: 223




Distribution:

All ECF-registered counsel of record

United States Probation Office

United States Marshal




                                       2
